Citation Nr: 1451488	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for dependency and indemnity compensation (DIC) benefits based on cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, including service in Vietnam.  The appellant is the widow of the Veteran, who died in November 1991.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for cause of the Veteran's death.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2006, the RO denied the appellant's claim for service connection for DIC benefits based on the cause of the Veteran's death.  

2.  Evidence submitted since the August 2006 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The August 2006 decision that denied the appellant's claim for service connection for DIC benefits based on the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  Since the August 2006 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for DIC benefits based on the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In the context of a claim for DIC benefits, notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant was sent this notification in an August 2010 letter. 

Specific to requests to reopen, the appellant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the August 2010 notice letter also included the criteria for reopening the previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for her claim that were found insufficient in the previous denials. 

VA has done everything reasonably possible to assist the appellant with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Although the appellant submitted an authorization for release of records in August 2006 for her husband's Presbyterian hospital records, VA did not retrieve these records again, since they had already been associated with the claims file.  

The VCAA appears to have left intact the requirement that an appellant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As set forth below, the appellant has not submitted new and material evidence to reopen the claim for service connection for DIC benefits based on cause of the Veteran's death.  Accordingly, VA has no further duty to assist her in the development of her claim.

Analysis

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The appellant states that her husband's cause of death is due to a heart condition, claimed as ischemic heart disease, or a respiratory condition.  Although this theory was not discussed in the August 2006 decision, a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474   (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  However, the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006). Therefore, new and material evidence is required to reopen the issue of entitlement to service connection for cause of death, apart from the appellant's arguments of a new theory of entitlement.  

Prior to the August 2006 rating decision, evidence submitted included the Veteran's service treatment records, medical records from Presbyterian hospital, his autopsy report, and his death certificate.  

The evidence submitted since the August 2006 rating decision includes the November 2010 Notice of Disagreement in which the appellant highlights hypertension, respiratory disorders, and heart disease as her husband's contended cause of death.  In an August 2010 statement, she also notes that the Veteran suffered from pneumonia which caused his health to deteriorate.  She also submitted a March 2010 print out which appears to have been taken from information compiled by a W.J., MD of the VAMC Durham providing definitions for various pulmonary diseases as well as a review of some prior medical records, although it is unclear what this document is, since it is neither a nexus opinion nor a treatment report and does not appear to be official, signed, documentation.  

The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim.  This evidence is duplicative and cumulative of evidence that was considered at the time of the August 2006 rating decision.  The presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006). 

As stated above, the credibility of the appellant is presumed.  See Justis, supra.  The appellant however is not competent to opine as to the cause of the Veteran's death, therefore her statements alone, can be afforded little weight.  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, there is no indication in this instance that the appellant is competent to diagnose nature and etiology of the cause of her husband's death.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Board finds the Veteran's cause of death to be a complex medical condition, such that without the appropriate medical training or expertise, she is not competent to identify whether any cause of death was caused by or aggravated by service.  Id. 

The appellant's lay statements cannot be used as new and material evidence, and other than her lay statements, the appellant's documentation submitted is entirely cumulative of documentation previously submitted.  She has submitted no evidence in support of her new theories of entitlement.  For example, there is no documentation that the Veteran ever had ischemic heart disease, or that his death involved a respiratory disorder.  The medical records from Presbyterian hospital, the Veteran's autopsy report, and his death certificate were already associated with the claims file.  Notably absent is any other probative evidence even indicating a relationship between the Veteran's cause of death and service.  In fact, the appellant specifically noted that her husband's treating physicians at the time of his death declined to write a nexus opinion relating his death to service.  Without such evidence, the claim for service connection for DIC benefits based on cause of the Veteran's death cannot be reopened.  See 38 C.F.R. § 3.156(a) (2014).


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for DIC benefits based on cause of the Veteran's death is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


